Exhibit 99.1 Triumph bancorp, inc. ANNOUNCES completion of its Acquisition of COLOEAST BANKSHARES, INC. DALLAS, August 1, 2016 – (Globe Newswire) – Triumph Bancorp, Inc. (Nasdaq: TBK) (the “Company”), the parent company of TBK Bank, SSB, today announced the completion of its acquisition of ColoEast Bankshares, Inc. (“ColoEast”). Simultaneously with the closing of the acquisition, ColoEast’s wholly-owned bank subsidiary, Colorado East Bank & Trust, merged with and into the Company’s wholly-owned bank subsidiary, TBK Bank, SSB. At June 30, 2016, ColoEast had approximately $753 million of total assets, $464 million of loans and $659 million of deposits.
